As filed with the Securities and Exchange Commission on November 12, 2008 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 STERLING BANKS, INC. (Exact name of Registrant as specified in its charter) New Jersey (State or Other Jurisdiction of Incorporation or Organization) 20-4647587 (I.R.S. Employer Identification No.) Sterling Banks, Inc. 3100 Route 38 Mount Laurel, NJ 08054 (Address, Including Zip Code, of Registrant’s Principal Executive Offices) Sterling Banks, Inc. 2008 Employee Stock Option Plan Sterling Banks, Inc. 2008 Director Stock Option Plan (Full title of plan) Robert H. King President and Chief Executive Officer Sterling Banks, Inc. 3100 Route 38 Mount Laurel, NJ 08054 (856) 273-5900 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copies to: Graham R. Laub, Esquire Dilworth Paxson LLP 1500 Market Street Suite 3500E Philadelphia, PA 19102 (215) 575-7000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx 1 CALCULATION OF REGISTRATION FEE Title ofsecurities to be registered Amount to be registered Proposed maximum offering price per share (1) Proposed maximum aggregate offering price (1) Amount of registration fee 2008 Employee Stock Option Plan Common Stock, par value $2.00 2008 Director Stock Option Plan Common Stock, par value $2.00 300,000(2) 100,000(2) $1.87 $1.87 $561,000 $187,000 $22.05 $7.35 $29.40 (1)Estimated in accordance with Rule 457(c) and (h) under the Securities Act of 1933, based on $1.87, the average of the high and low prices of the registrant’s common stock as reported on the NASDAQ Capital Market under the symbol “STBK” on November 6, 2008. (2) Pursuant to Rule 416, this Registration Statement covers, in addition to the number of shares stated herein, an indeterminate number of shares which may be subject to grant or otherwise issuable by reason of stock splits, stock dividends or similar transactions. 2 PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS Item 1. Plan Information* Item 2. Registrant Information and Employee Plan Annual Information* *The documents containing the information specified in Part I of this Registration
